Citation Nr: 1412916	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable initial disability rating for mechanical low back strain, prior to June 18, 2012.

2.  Entitlement to an initial disability rating in excess of 10 percent for mechanical low back strain, from June 18, 2012.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 through June 2007 and from May 2011 through February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for mechanical low back strain and assigned a noncompensable initial disability rating, effective July 1, 2007.  The Veteran has perfected a timely appeal as to the assigned initial disability rating for his low back disability.

The Veteran testified during a June 2012 Board hearing.  A transcript of this testimony is associated with the claims file.

In a September 2013 decision and remand, the Board remanded the issue of the Veteran's entitlement to a compensable initial disability rating for mechanical low back strain for further development, to include:  efforts to obtain records for any additional treatment identified by the Veteran and affording the Veteran a new VA examination of his low back disability.  During the course of this development, the Appeals Management Center (AMC) in Washington, D.C. issued a December 2013 rating decision which granted a 10 percent disability rating, effective June 18, 2012.  The Veteran has not expressed satisfaction with the partial grant afforded by AMC's December 2013 decision and appears to be maintaining his appeal as to the issues concerning the disability ratings assigned for his low back disability.  Under these circumstances, the Board presumes that the Veteran is seeking the maximum available benefit for his low back disability and therefore maintains jurisdiction over all issues concerning the disability ratings assigned for that disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also initially included the issue of the Veteran's entitlement to a compensable initial disability rating for left septal deviation due to broken nose, status-post septoplasty.  However, the appeal as to that issue has not been perfected via substantive appeal.  Accordingly, that issue does not remain before the Board on appeal.  Similarly, this appeal also initially included the issue of the Veteran's entitlement to service connection for posttraumatic stress disorder (PTSD).  That claim was granted in full by the Board in the September 2013 decision and remand.  Accordingly, neither of these issues remains on appeal.

The Board is satisfied that the claims development directed in the September 2013 decision and remand has been performed, and is prepared to proceed with its de novo consideration of the issue remaining on appeal.


FINDINGS OF FACT

1.  Prior to June 18, 2012, the Veteran's mechanical low back strain was manifested by pain, stiffness, and minimally diminished thoracolumbar motion which included flexion to 90 degrees and combined thoracolumbar motion of 260 degrees; however, was not productive of ankylosis, intervertebral disc syndrome (IVDS), or neurological manifestations.

2.  From June 18, 2012, the Veteran's mechanical low back strain was manifested by ongoing pain, stiffness, and diminished thoracolumbar motion which included flexion to 80 degrees and combined thoracolumbar motion of 230 degrees; however, still was not productive of ankylosis, IVDS, or neurological manifestations.




CONCLUSIONS OF LAW

1.  For the period prior to June 18, 2012, the criteria for an initial disability rating in excess of 10 percent, and no more, for mechanical low back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2013).

2.  For the period from June 18, 2012, the criteria for an initial disability rating in excess of 10 percent for mechanical low back strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating letter mailed to the Veteran in September 2007 provided notice of the information and evidence needed to substantiate his claim for service connection for a low back disability and as to the process by which disability ratings and effective dates are assigned.  This notification would also apply to the "downstream" issues of entitlement to a higher initial disability rating for the service-connected lumbar spine disability.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice concerning the issues of service connection for a low back disorder was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, hearing transcript, and VA treatment records have been associated with the record.  The Veteran was also afforded VA examinations of his spine in September 2009 and November 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity, symptoms, and manifestations of the Veteran's low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran testified during his June 2012 Board hearing that he received chiropractic treatment for his low back.  Pursuant to the Board's September 2013 decision and remand, the Veteran was asked in a subsequent September 2013 letter to provide the records for any treatment related to his low back.  Alternatively, the Veteran was asked to complete a VA Form 21-4142 release with the names and addresses for any medical providers that rendered such treatment.  No response was received from the Veteran in relation to these requests.  The Board admonishes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In the absence of any response from the Veteran in relation to VA's September 2013 letter, VA is not obliged to undertake further efforts to locate the records relating to the Veteran's purported chiropractic treatment.  Rather, the Board will simply adjudicate the issues remaining on appeal based upon the evidence that is currently of record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula, a 10 percent disability rating is assigned where the spine disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is in order where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003)

Subject to the foregoing, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that there are no other rating criteria that are applicable to the Veteran's disability.  In that regard, additional rating criteria are expressed under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for spine disabilities resulting in IVDS.  As discussed in detail below, however, the evidence in this case does not show that the Veteran's low back disability has resulted in IVDS.  For that reason, the Board finds that the criteria under DC 5243 are not applicable in this case.  Under the circumstances, the Board will rate the Veteran's low back disability in accordance with the General Formula.

Disabilities of the musculoskeletal system, such as spine disabilities, are defined primarily by the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the evidence on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

	A.  Prior to June 18, 2012

As noted above, service-connected for the Veteran's mechanical low back strain was granted, effective July 1, 2007 with a noncompensable initial disability rating assigned pursuant to DC 5237 and the General Formula.  This noncompensable rating remained undisturbed until June 18, 2012.  In his claims submissions, the Veteran asserts generally that he is entitled to a higher initial disability rating.

The claims file contains VA treatment records which pertain to treatment received by the Veteran from September 2007 through 2012.  These records, however, do not reflect any subjectively reported complaints, evaluations, or treatment pertaining to the Veteran's low back.

Indeed, the only pertinent evidence, other than the Veteran's general assertions of entitlement to a higher disability rating, are the subjective complaints and objective findings expressed in a September 2009 VA examination report.  During the examination, the Veteran reported back pain that progressed over the course of the day and radiated upward to his mid back.  He rated the severity of this pain as being five out of 10.  The Veteran also reported that his low back pain radiated into both knees and was also productive of intermittent periods of numbness in his legs.  He stated that he was required to stand and stretch every 15 to 20 minutes to relieve his symptoms.  

Despite these reported symptoms, the Veteran indicated that he maintained a high activity level, stating that he was playing in a summer soccer league, and that soccer, running for more than 30 minutes, and other strenuous activities caused flare-ups in back pain.  He stated that these flare-ups occurred two or three times per week and lasted for periods of up to 30 to 45 minutes before subsiding after medication, stretching, and rest.  He reported that he was able to drive for periods of up to 20 to 25 minutes before needing to shift his weight to alleviate pain.  He stated that he was able to stand for periods of up to 10 or 15 minutes.  The Veteran denied having any incapacitating episodes over the past 12 months and denied other symptoms including spasm, weakness, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction.

During physical examination, the examiner observed that the Veteran walked unaided and without any apparent unsteadiness or altered gait.  Demonstrated thoracolumbar motion included forward flexion to 90 degrees with pain reported at the end of motion, extension to 30 degrees with pain reported at the end of motion, right lateral flexion to 30 degrees without pain, right lateral rotation to 45 degrees with pain reported at the end of motion, left lateral flexion to 25 degrees without pain, and left lateral rotation to 40 degrees with pain beginning from 38 degrees.  Pain during ranges of motion was manifested by the Veteran grimacing; however, the examiner noted that there was no evidence of spasm, weakness, tenderness, atrophy, or guarding during motion.  Repetitive thoracolumbar motion was productive of pain, fatigue, weakness, and lack of endurance and resulted in the loss of an additional two to five degrees of right and left lateral rotation.  A physical inspection of the spine revealed normal spine alignment, limbs, posture, gait, head positioning, spine curvature, and symmetrical appearance.  Overall, the examiner determined that there was no muscle spasm, ankylosis, or IVDS.

The examiner diagnosed mechanical low back strain and opined that functional limitation was mild to moderate while being "worse with flare ups."  Despite the neurological findings noted above, the examiner did not diagnose a radiculopathy or attribute such findings to the Veteran's low back strain.

Considering the evidence in light of the applicable legal authority, the Board finds that the Veteran's mechanical low back strain was productive of pain symptoms at all times prior to June 18, 2012.  To that extent, the Veteran is entitled to the minimum initial compensable rating under the General Formula, or 10 percent, prior to June 18, 2012.  38 C.F.R. § 4.59.

Subject to the foregoing, the Board also concludes that the criteria for an initial disability rating higher than 10 percent are not met for the period before June 18, 2012.  In that regard, the thoracolumbar motion demonstrated during the September 2009 VA examination included full forward flexion to 90 degrees with pain being reported at the endpoint of flexion.  The combined thoracolumbar motion shown during the examination was 260 degrees.  Further, there was no evidence of ankylosis or IVDS.

As noted above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  In this regard, the Board recognizes that during his VA examination, the Veteran reported that one of the primary manifestations of his disability was low back pain.  Moreover, repetitive motion testing was productive of additional pain, fatigue, loss of endurance, and weakness which caused the loss of an additional two to five degrees of lateral rotation to both sides.  Nonetheless, given the extent of pain free thoracolumbar motion demonstrated by the Veteran during his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 60 degrees or less or combined thoracolumbar motion to 120 degrees or less.  Certainly, given the spine mobility shown, the Veteran's low back disability is also not akin to ankylosis.  In view of the foregoing, even after taking into consideration the factors identified in DeLuca, a disability rating in excess of 20 percent may not be granted under the General Spine Rating Formula.  Again, to the extent that pain was a predominant manifestation of the Veteran's low back strain prior to June 18, 2012, these pain symptoms are encapsulated by the higher 10 percent initial disability rating being awarded here.

For the reasons discussed more fully below, the Board also concludes that the Veteran is not entitled to a higher initial disability rating prior to June 18, 2012 on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.  The Board has also considered whether further "staged" disability ratings are warranted by the evidence prior to June 18, 2012.  The symptomatology shown upon examination and treatment during that period, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for further staged disability ratings in connection with the Veteran's mechanical low back strain.

Overall, the Board finds that the symptomatology associated with the Veteran's mechanical low back strain is consistent with a 10 percent initial disability rating under the General Rating Formula for the period before June 18, 2012.  To that extent, this appeal is granted.

	B.  From June 18, 2012

As discussed, a 10 percent disability rating was granted for the Veteran's mechanical low back strain, effective June 18, 2012.  The basis for this award was testimony received from the Veteran during his June 2012 hearing and the findings from a November 2013 VA examination.

During his June 2012 Board hearing, the Veteran testified that he continued to experience ongoing back pain which radiated into his lower extremities and was accompanied by reported numbness and discoloration of the lower extremities.  Despite the reported symptoms, the Veteran testified that he was performing work to construct his home.  He stated that he also was working two jobs as a structural design specialist and as a bouncer on occasional Friday or Saturday nights.  Notably, the Veteran testified that he had difficulty for 10 to 15 minutes after doing construction work on his home and testified that he was bedridden for two days after doing so.

During the November 2013 examination, the Veteran reported deep, dull, and aching pain in his low back which radiated up to his shoulder blades and was described as being a nine out of 10 in severity upon waking in the morning before receding to a level of seven out of 10 for the rest of the day after a hot shower.  He reported that his back pain was worsened by physical labor, although he continued to indicate a high activity level in reporting that he chopped wood at his home and was also in the process of building a modular home while laying down the walls and flooring by himself.  Similar to his previous 2009 examination, the Veteran also reported that his back pain radiated down into his left leg with a burning sensation, followed by numbness and a stabbing pain.  He stated that these radiating symptoms lasted for periods of up to one to two days.

Occupationally, the Veteran reported that he worked for a security firm in 2010 before transferring within that company to the design department due to pain while maneuvering in small areas.  He stated that he remained employed on a full time basis and alleged that he missed 10 to 12 days of work over the past year.  The Veteran also reported that he was a firefighter in the past, but that he stopped doing this due to back pain.

During the physical examination, the Veteran demonstrated thoracolumbar motion which included forward flexion to 80 degrees with pain reported at the end of motion, full extension to 30 degrees with pain reported at the end of motion, lateral flexion to 30 degrees bilaterally without pain, and lateral rotation to 30 degrees bilaterally and also without pain.  Repetitive thoracolumbar motion was productive of excess fatigability and pain, but was not productive of further functional loss.  A physical inspection of the spine did not reveal any local tenderness to palpation, guarding, or muscle spasm and the Veteran was observed to be ambulating without assistance or an altered gait.  X-rays of the thoracolumbar spine revealed straightening of the lumbar vertebra which was interpreted as being consistent with muscular tightening due to a muscular strain.  Otherwise, x-rays did not reveal any evidence of an acute osseous (i.e., bone-related) injury.

Contrary to the earlier findings from the 2009 examination and the Veteran's subjectively reported complaints, a neurological examination was grossly normal and indicated normal muscle strength, reflexes, and sensation in the lower extremities.  Overall, the examiner concluded that the Veteran did not demonstrate any radicular pain or other signs of a radiculopathy.  The examiner concluded further that there was no evidence of IVDS.

Notably, the examiner expressed positive findings of various Waddell's signs, including axial loading, simulated rotation, overreaction to stimulus, and being able to easily and painlessly bend over to remove his shoes despite complaining about discomfort during formal testing.  Thus, the examiner appears to suggest that the Veteran's subjective complaints during the examination may have been exaggerated.  Based upon the noted complaints and findings, the examiner confirmed the prior muscle strain diagnosis and opined that functionally, the Veteran was less likely to be able to perform a physical job, but remained capable of light physical or administrative work on a full time basis.  In that regard, the examiner observed that the Veteran apparently remained capable of performing physical activities such as chopping wood and assembling his modular home.

Upon careful consideration of the evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for mechanical low back strain for the period from June 18, 2012.  In that regard, the evidence shows that the Veteran was able to produce forward thoracolumbar flexion to 80 degrees with pain reported at the endpoint of motion and combined thoracolumbar flexion to 230 degrees.  Again, the evidence since June 18, 2012 does not show any findings of spinal ankylosis or IVDS.

The evidence shows that the Veteran's mechanical low back strain continued to be manifested by ongoing low back pain.  Again however, given the extent of pain free thoracolumbar motion demonstrated by the Veteran during his 2013 VA examination, the overall disability picture in the Veteran's low back is not consistent with the criteria for a higher disability rating under the General Formula.  In that regard, even for the period from June 18, 2012, the extent of motion shown by the Veteran does not equate to a loss of flexion to 60 degrees or less, combined thoracolumbar motion to 120 degrees or less, or ankylosis.  Further, and as noted above, repetitive thoracolumbar motion did not result in any further loss of motion or function.  In view of the foregoing, even after taking into consideration the Veteran's pain symptoms and the factors identified in DeLuca, a disability rating in excess of 20 percent may not be granted under the General Spine Rating Formula for the period from June 18, 2012.  Rather, the Veteran's ongoing pain symptoms are adequately compensated by the assigned 10 percent disability rating for that period.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

Again, for the reasons discussed more fully below, the Board also concludes that the Veteran is not entitled to a higher initial disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.  Also, where the symptomatology shown upon examination and treatment from June 18, 2012 has been essentially consistent and fully contemplated by the assigned disability rating, the Board sees no basis for further staged disability ratings.

Overall, the Board finds that the symptomatology associated with the Veteran's mechanical low back strain is not consistent with the criteria for a disability rating higher than 10 percent for the period before June 18, 2012.  Accordingly, the Veteran's appeal as to this issue is denied.

	C.  Possible Ratings for Neurological Manifestations

The evidence in this case shows that the Veteran has reported various neurological symptoms in his lower extremities.  During his September 2009 VA examination, he reported that his low back pain radiated into his legs and was accompanied intermittently by numbness.  Indeed, a neurological examination indicated that the Veteran had difficulty performing heel and toe walk and tandem walk.  Despite this finding, muscle strength, reflexes, and sensation in both lower extremities were normal.

During his June 2012 hearing, the Veteran continued to complain of radiating pain into his lower extremities.  During his November 2013 VA examination, he continued to report such symptoms.  A neurological examination performed at that time, however, was entirely normal.  Accordingly, the examiner concluded that the Veteran did not have a radiculopathy associated with his low back disability.

The Board also notes that VA treatment records from late 2007 and early 2008 indicate treatment for reported numbness and paresthesias in left upper extremity.  Nonetheless, these records do not show any findings or reflect any opinions which even suggest that these upper extremity complaints are related in any way to the Veteran's low back disability.

Based upon the foregoing evidence, the Board finds that separate disability ratings for neurological manifestations of the Veteran's mechanical low back strain are not warranted in this case.  As noted above, the medical evidence has shown grossly normal objective neurological findings which are not indicative of a radiculopathy in either lower extremity.  In that regard, and to the extent that the Veteran demonstrated difficulty with heel and toe walking and tandem walking during his September 2009 VA examination, such findings appear to have been an isolated incident, as they were apparently not reproduced during the November 2013 VA examination.  Moreover, the Board notes that the other neurological findings (e.g., full muscle strength, full reflexes, and full sensation in the lower extremities) shown throughout the appeal period simply are not consistent with neurological manifestations.

Indeed, the only evidence in the record which even suggests a relationship between the Veteran's lower extremity complaints and his low back disability are the Veteran's own assertions in that regard.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

In view of the foregoing law, the Veteran is competent to report his symptoms and to provide probative statements as to the presence of symptoms in his lower extremities.  Nonetheless, the presence of pain and numbness in the Veteran's lower extremities may be explained by any one of numerous potential causes that are unrelated to the Veteran's low back disability.  In view of the same, and as the Veteran is not competent to render an opinion as to the complex question of the nature and cause of the symptoms in his lower extremities, the Board finds that the Veteran's characterization of the symptoms in his lower extremities as being a neurological manifestation related to his low back disability is entitled to little probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  For this reason, the Board assigns far greater probative weight to the objective findings and opinions rendered in the September 2009 and January 2013 VA examinations.

Overall, the evidence does not show that the Veteran has neurological manifestations in his extremities which are attributable to his mechanical low back strain.  Accordingly, separate disability ratings for neurological manifestations in any of his extremities are not warranted in this case.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	D.  Extraschedular Consideration and Staged Ratings

In considering the applicability of the other various provisions of Title 38 Code of Federal Regulations, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's low back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's low back disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology that are attributable to the Veteran's mechanical low back strain.  As discussed above, higher ratings are available under the General Formula; however, the Veteran's disability was not productive of the manifestations necessary to warrant higher ratings.  Although the Veteran's primary symptom appears to be pain with loss of thoracolumbar motion, such manifestations have already been contemplated by the assigned disability rating.  In the absence of any objective evidence of further loss of motion or functional loss, a higher disability rating is not warranted.  Moreover, the Veteran's disability has not required hospitalization or surgical intervention.  Despite physical limitations resulting from his pain symptoms, the Veteran has been able to maintain full time employment while demonstrating a high physical activity level which includes chopping wood, home construction work, and working a part-time job as a bouncer.  In view of the foregoing, it cannot be said that the available schedular ratings are inadequate for rating the Veteran's disability.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected mechanical low back strain have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.











(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 10 percent initial disability rating for mechanical low back strain, prior to June 18, 2012, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for mechanical low back strain, from June 18, 2012, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


